UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 1-732-855-2712 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2009 DATE OF REPORTING PERIOD: JUNE 30, 2009 Item 1. Reports to Stockholders The Semi-Annual Report to Stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the Funds practice to mail only one copy of their annual and semi-annual reports to all family members who reside in the same household. Additional copies of the reports will be mailed if requested by any shareholder in writing or by calling 1-800-423-4026. The Funds will ensure that separate reports are sent to any shareholder who subsequently changes his or her mailing address. The views expressed in the Market Overview letter reflect those views of the Director of Equities and Director of Fixed Income of First Investors Management Company, Inc. only through the end of the period covered. Any such views are subject to change at any time based upon market or other conditions and we disclaim any responsibility to update such views. These views may not be relied on as investment advice. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 110 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (SAI) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Fund, including information about its Trustees. Equity & Bond Markets Overview FIRST INVESTORS LIFE SERIES FUNDS Dear Investor: During the first half of 2009, the markets returned to a more normal state following the turmoil of last year. In the first quarter, much of the markets focus was on Washington, D.C., where numerous legislative initiatives eventually stabilized the financial system. As the review period progressed, economic data began to indicate the likely end to the recession. Despite a continuing decline in home prices, weak corporate earnings and an unemployment rate that reached 9.5% in June, the markets focus shifted toward what shape the recovery might take. The combination of these factors led to sharp reversals in most markets compared to last year, as investors moved out of safe sectors, such as U.S. Treasuries, and embraced riskier assets. The Federal Reserve (the Fed) elected to keep its benchmark federal funds rate at historically low levels: a range of zero to 0.25%. In March, the Fed announced that it would purchase $300 billion in U.S. Treasury securities, and expand the mortgage-backed and agency purchase programs from $500 billion to $1.25 trillion and from $100 billion to $200 billion, respectively. The Feds announcement triggered the largest single day gain in the Treasury market since 1987. The stock market made gains during the first half of 2009 but still has a long way to go to recoup the losses of 2008. Worries over the economy have slowed growth prospects, as unemployment continued to rise and home prices declined. Further contributing to the lack of investor confidence was the ongoing upheaval of the corporate landscape. Chrysler filed for bankruptcy protection in May, and General Motors (GM) followed with its own filing in June. As a result, GM was dropped from the Dow Jones Industrial Index (the Dow) and replaced with Cisco Systems. GM had been a part of the Dow for over 80 years. Also removed from the Dow during the period was Citigroup, which was replaced by Travelers Corp. On the upside, the financials sector as a whole displayed encouraging signs. Conditions in the credit markets continued to improve during the period. And in June, the U.S. Treasury allowed ten large banksincluding JPMorgan and Goldman Sachsto begin repaying nearly $70 billion in taxpayer aid and exit the Troubled Asset Relief Program. Gains were modest across all domestic market-cap sectors, with small caps returning 2.6%, as represented by the Russell 2000 Index, mid caps gaining 7.4%, according to the S&P 400 Index and large caps returning 3.2%, as measured by the S&P 500 Index. International markets gained 5.6%, according to the MSCI EAFE Index, with emerging markets leading the way, up 29.8% as measured by MSCI Emerging Markets. Bond market returns in the aggregate were positive during the period, but returns varied substantially by sector with lower quality investments generally providing the best performance. The high yield sector led the bond market with returns of 27.2% according to the Credit Suisse High Yield II Index, as investors returned to riskier 1 Equity & Bond Markets Overview (continued) FIRST INVESTORS LIFE SERIES FUNDS investments. Investment grade corporate bonds returned 9.2% according to Merrill Lynch, despite higher benchmark interest rates, as spreads on corporate bonds tightened massively. High quality mortgage-backed bonds returned 2.5% as the negative impact of higher interest rates offset the benefit of much tighter spreads. The U.S. Treasury sector had the weakest return for the period, losing 3.5% due to the increase in yields. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. Sincerely, Edwin D. Miska Director of Equities First Investors Management Company, Inc. Clark D. Wagner Director of Fixed Income First Investors Management Company, Inc. July 31, 2009 The Funds are only available through the purchase of variable life insurance policies and variable annuity contracts issued by First Investors Life Insurance Company. The reports do not reflect the additional expenses and charges that are applicable to variable life insurance policies and variable annuity contracts. This Market Overview is not part of the Funds financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in variable life and annuity subaccounts. For stock subaccounts, the risks include market risk (the risk that the entire stock market will decline because of an event such as a deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock subaccounts, such as small-cap, global and international funds. For bond subaccounts, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/or principal when due. You should consult your prospectus for a precise explanation of the risks associated with your subaccounts. 2 Understanding Your Funds Expenses FIRST INVESTORS LIFE SERIES FUND As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, January 1, 2009, and held for the entire six-month period ended June 30, 2009. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expense Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid during the period. To estimate the expenses you paid on your account during this period simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expense Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs. Therefore, the hypothetical expense example is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 3 Fund Expenses (unaudited) BLUE CHIP FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/09) (6/30/09) (1/1/096/30/09) * Expense Examples Actual $1,000.00 $1,010.80 $4.29 Hypothetical (5% annual return before expenses) $1,000.00 $1,020.53 $4.31 * Expenses are equal to the annualized expense ratio of .86%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of June 30, 2009, and are based on the total value of investments. 4 Portfolio of Investments BLUE CHIP FUND June 30, 2009 Shares Security Value COMMON STOCKS99.0% Consumer Discretionary9.0% 7,100 Best Buy Company, Inc. $ 237,779 16,971 Comcast Corporation  Class A 245,910 38,650 Comcast Corporation  Special Class A 544,965 27,900 H&R Block, Inc. 480,717 40,700 Home Depot, Inc. 961,741 11,400 * Kohls Corporation 487,350 50,000 Lowes Companies, Inc. 970,500 16,400 McDonalds Corporation 942,836 44,600 News Corporation  Class A 406,306 9,500 NIKE, Inc.  Class B 491,910 8,100 Omnicom Group, Inc. 255,798 20,600 Staples, Inc. 415,502 14,800 Target Corporation 584,156 29,900 Time Warner, Inc. 753,180 22,400 * Viacom, Inc.  Class B 508,480 45,900 Walt Disney Company 1,070,847 9,357,977 Consumer Staples16.2% 26,100 Altria Group, Inc. 427,779 21,800 Avon Products, Inc. 562,004 43,700 Coca-Cola Company 2,097,163 11,200 Colgate-Palmolive Company 792,288 14,700 Costco Wholesale Corporation 671,790 37,000 CVS Caremark Corporation 1,179,190 6,900 General Mills, Inc. 386,538 19,900 Kimberly-Clark Corporation 1,043,356 39,861 Kraft Foods, Inc.  Class A 1,010,078 35,000 PepsiCo, Inc. 1,923,600 30,300 Philip Morris International, Inc. 1,321,686 40,435 Procter & Gamble Company 2,066,229 14,400 Safeway, Inc. 293,328 34,800 Walgreen Company 1,023,120 42,000 Wal-Mart Stores, Inc. 2,034,480 16,832,629 5 Portfolio of Investments (continued) BLUE CHIP FUND June 30, 2009 Shares Security Value Energy11.5% 12,700 BP PLC (ADR) $ 605,536 34,500 Chevron Corporation 2,285,625 25,771 ConocoPhillips 1,083,928 11,000 Devon Energy Corporation 599,500 50,300 ExxonMobil Corporation 3,516,473 25,400 Halliburton Company 525,780 5,500 Hess Corporation 295,625 19,600 Marathon Oil Corporation 590,548 22,400 Schlumberger, Ltd. 1,212,064 25,250 Spectra Energy Corporation 427,230 7,424 * Transocean, Ltd. 551,529 14,535 Valero Energy Corporation 245,496 11,939,334 Financials10.6% 13,600 ACE, Ltd. 601,528 15,600 Allstate Corporation 380,640 31,000 American Express Company 720,440 54,817 Bank of America Corporation 723,584 41,105 Bank of New York Mellon Corporation 1,204,788 250 * Berkshire Hathaway, Inc.  Class B 723,933 14,000 Capital One Financial Corporation 306,320 17,500 Chubb Corporation 697,900 29,400 Citigroup, Inc. 87,318 42,900 Financial Select Sector SPDR Fund (ETF) 513,513 20,200 Hudson City Bancorp, Inc. 268,458 55,032 JPMorgan Chase & Company 1,877,142 18,100 Marsh & McLennan Companies, Inc. 364,353 21,000 Morgan Stanley 598,710 6,400 PNC Financial Services Group, Inc. 248,384 15,700 Travelers Companies, Inc. 644,328 20,500 U.S. Bancorp 367,360 27,900 Wells Fargo & Company 676,854 11,005,553 6 Shares Security Value Health Care15.5% 28,900 Abbott Laboratories $1,359,456 15,000 Aetna, Inc. 375,750 21,400 * Amgen, Inc. 1,132,916 8,700 Baxter International, Inc. 460,752 46,200 Bristol-Myers Squibb Company 938,322 7,200 C.R. Bard, Inc. 536,040 7,200 * Genzyme Corporation 400,824 12,400 * Gilead Sciences, Inc. 580,816 58,200 Johnson & Johnson 3,305,760 13,500 McKesson Corporation 594,000 29,300 Medtronic, Inc. 1,022,277 29,200 Merck & Company, Inc. 816,432 23,700 Novartis AG (ADR) 966,723 103,340 Pfizer, Inc. 1,550,100 8,300 * St. Jude Medical, Inc. 341,130 13,200 Teva Pharmaceutical Industries, Ltd. (ADR) 651,288 11,400 UnitedHealth Group, Inc. 284,772 18,000 Wyeth 817,020 16,134,378 Industrials10.7% 17,800 3M Company 1,069,780 6,800 Boeing Company 289,000 8,200 Danaher Corporation 506,268 11,500 Dover Corporation 380,535 22,700 Emerson Electric Company 735,480 139,400 General Electric Company 1,633,768 19,800 Honeywell International, Inc. 621,720 11,100 Illinois Tool Works, Inc. 414,474 12,200 ITT Corporation 542,900 9,100 Lockheed Martin Corporation 733,915 10,000 Northrop Grumman Corporation 456,800 11,100 Raytheon Company 493,173 20,525 Tyco International, Ltd. 533,240 11,200 United Parcel Service, Inc.  Class B 559,888 32,200 United Technologies Corporation 1,673,112 17,400 Waste Management, Inc. 489,984 11,134,037 7 Portfolio of Investments (continued) BLUE CHIP FUND June 30, 2009 Shares Security Value Information Technology18.7% 15,700 Accenture, Ltd.  Class A $ 525,322 22,000 * Adobe Systems, Inc. 622,600 11,500 Analog Devices, Inc. 284,970 5,600 * Apple, Inc. 797,608 23,400 Applied Materials, Inc. 256,698 15,000 Automatic Data Processing, Inc. 531,600 84,800 * Cisco Systems, Inc. 1,580,672 31,700 * Dell, Inc. 435,241 71,300 * EMC Corporation 934,030 43,000 Hewlett-Packard Company 1,661,950 80,600 Intel Corporation 1,333,930 17,300 International Business Machines Corporation 1,806,466 163,900 Microsoft Corporation 3,895,903 44,600 Nokia Corporation  Class A (ADR) 650,268 57,700 Oracle Corporation 1,235,934 16,800 QUALCOMM, Inc. 759,360 34,200 * Symantec Corporation 532,152 35,300 Texas Instruments, Inc. 751,890 33,800 Western Union Company 554,320 17,800 * Yahoo!, Inc. 278,748 19,429,662 Materials1.8% 19,400 Alcoa, Inc. 200,402 29,100 Dow Chemical Company 469,674 25,700 DuPont (E.I.) de Nemours & Company 658,434 9,000 Newmont Mining Corporation 367,830 3,400 PPG Industries, Inc. 149,260 1,845,600 Telecommunication Services3.1% 64,700 AT&T, Inc. 1,607,148 51,000 Verizon Communications, Inc. 1,567,230 3,174,378 8 Shares or Principal Amount Security Value Utilities1.9% 20,000 American Electric Power Company, Inc. $ 577,800 51,400 Duke Energy Corporation 749,926 9,400 FPL Group, Inc. 534,484 3,300 Wisconsin Energy Corporation 134,343 1,996,553 Total Value of Common Stocks (cost $95,558,059) 102,850,101 SHORT-TERM INVESTMENTS1.0% Money Market Fund $ 1,100 M First Investors Cash Reserve Fund, .61% (cost $1,100,000)** 1,100,000 Total Value of Investments (cost $96,658,059) 100.0 % 103,950,101 Excess of Liabilities Over Other Assets  (30,594) Net Assets 100.0 % $ 103,919,507 * Non-income producing ** Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at June 30, 2009 (see Note 3). Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund The following is a summary of the inputs used to value the Funds net assets as of June 30, 2009: The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to Note 1A  Security Valuation section in the accompanying Notes to Financial Statements. Level 2 Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Common Stocks $ $  $  $ Money Market Fund 1,100,000   1,100,000 Total Investments in Securities $ 103,950,101 $  $  $ 103,950,101 See notes to financial statements 9 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 3 for a detailed explanation of the information presented in these examples. Beginning Ending Account Account Expenses Paid Value Value During Period (1/1/09
